DENYING ORDER OF PROHIBITION
CULLEN, Commissioner.
Petitioners Nora Coleman and Carrie L. Lipsey seek an order prohibiting respondent Lyndon R. Schmid, a circuit judge of Jefferson County, from entertaining further proceedings in a certain civil action brought in the Jefferson Circuit Court against petitioners by James and Alma Dorsey. The petitioners maintain that the circuit court has no jurisdiction of the action because it is in personam and they are nonresidents summoned by constructive service only.
In the circuit court action the Dorseys alleged that they had entered into a contract with Nora Coleman (then a resident of Kentucky) pursuant to which she had agreed to devise to them a house and lot she owned in Louisville in consideration of services of care rendered and to be rendered by them; that Mrs. Coleman repudiated the contract and deeded the property to Carrie Lipsey, fraudulently and without consideration, and then moved to Michigan so as to render performance of the contract impossible. The Dorseys prayed for “damages” against Mrs. Coleman in the amount of $6,500; that the conveyance to Carrie Lipsey be set aside; and that they be given a lien on the Louisville property to secure their claim for damages.
We are denying prohibition for the reason that the petitioners have made no satisfactory showing that the remedy by appeal would not be adequate. Cf. Slaughter v. Smith, Ky., 316 S.W.2d 364.
The petition is denied.
All concur.